NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted June 1, 2015 
                                   Decided June 2, 2015 
                                               
                                           Before 
 
                        JOEL M. FLAUM, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        MICHAEL S. KANNE, Circuit Judge 
 
No. 14‐2826 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 12 CR 246 
CARL B. SMITH,                                      
      Defendant‐Appellant.                         Amy J. St. Eve, 
                                                   Judge. 
 
                                         O R D E R 

        Carl Smith recruited into prostitution four young women, two of them only 17 
and the others 18 and 21. He was charged with one count of transporting a minor in 
interstate commerce for the purpose of sex trafficking, 18 U.S.C. § 2423(a), two counts of 
sex trafficking of a minor, id. § 1591(a), (b)(2), and two counts of sex trafficking by force, 
id. § 1591(a). He pleaded guilty to the § 2423(a) count and admitted driving one of the 
17‐year‐olds from Wisconsin to Illinois with the intent that she engage in prostitution. 
Smith also stipulated to having committed the sex‐trafficking offenses against the other 
victims. The district court calculated a guidelines sentence of life imprisonment and 
imposed a below‐guidelines term of 30 years plus 5 years of supervised release with 13 
standard and 8 special conditions.   
No. 14‐2826                                                                             Page 2 
 
        Smith has filed a notice of appeal. His appointed lawyer asserts that the appeal is 
frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). Smith 
opposes counselʹs motion. See CIR. R. 51(b). Counsel has submitted a brief that explains 
the nature of the case and addresses issues that an appeal of this kind might be expected 
to involve. Because the analysis in the brief appears to be thorough, we limit our review 
to the subjects the lawyer discusses, plus the additional issues that Smith presents in 
opposition. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996).     
         
        In his Rule 51(b) response, Smith says he would argue that the district court 
erred by denying his motion to withdraw his guilty plea. In that motion Smith asserted 
that before pleading guilty he did not have enough time to discuss the evidence or 
proposed plea with his lawyer, and that he pleaded guilty only because he felt 
pressured to do so. Appellate counsel discusses this motion in her Anders submission, 
and we agree with her conclusion that contesting the court’s ruling would be frivolous.   
         
        The district court first had concluded that Smith was given ample time to discuss 
the proposed guilty plea with his attorney. Indeed, the change‐of‐plea hearing was 
continued once so that the parties could address concerns first raised during that 
hearing about the written plea agreement, and then a second time to allow Smith to 
discuss the resulting changes with his lawyer. And when the judge asked Smith if he 
had enough time to consult counsel about those revisions, he confirmed that he had. 
The district court also concluded that Smith’s testimony at his plea colloquy 
contradicted his assertion that he was pressured into pleading guilty. During the 
colloquy, which substantially complied with Federal Rule of Criminal Procedure 11, the 
judge had asked if anyone threatened or forced Smith to plead guilty, or if any promises 
were made (aside from those in the plea agreement) causing him to plead guilty. He 
said no, and it was not an abuse of discretion for the district court to hold Smith to his 
word. See United States v. Redmond, 667 F.3d 863, 870 (7th Cir. 2012) (noting defendant’s 
heavy burden to overcome presumption that sworn statements made during plea 
colloquy are truthful); Hutchings v. United States, 618 F.3d 693, 699 (7th Cir. 2010) 
(explaining that defendant’s sworn testimony made during plea colloquy typically is 
binding). For similar reasons Smith’s contention that dyslexia—first mentioned in his 
Rule 51(b) submission—kept him from understanding the plea proceedings is frivolous. 
The judge asked Smith whether he had read the plea agreement, discussed it with his 
attorney, had all of his questions answered, and understood all of its terms; Smith again 
said yes.     
No. 14‐2826                                                                             Page 3 
 
        Concerning his prison term, Smith argues in his Rule 51(b) response that his total 
offense level was overstated because, he insists, the district court erroneously added 
five levels for engaging in a pattern of activity involving prohibited sexual conduct. 
See U.S.S.G. § 4B1.5(b). That increase, Smith contends, resulted in double counting in 
conjunction with the application of U.S.S.G. § 2G1.3(d)(1) (which raised Smith’s offense 
level because his stipulation to committing the crimes charged in the four counts 
dismissed as part of the plea agreement resulted in a multiple‐count upward 
adjustment), or, alternatively, because the 5‐level increase overstates the seriousness of 
the offense conduct. The double‐counting argument, though, is foreclosed by United 
States v. Von Loh, 417 F.3d 710, 714–15 (7th Cir. 2005). Smith’s other theory is not a 
challenge to the application of § 4B1.5(b) but an appeal to the sentencing judge’s 
discretion under United States v. Booker, 543 U.S. 220 (2005). See Gall v. United States, 552 
U.S. 38, 49–50 (2007); United States v. Shamah, 624 F.3d 449, 457 (7th Cir. 2010); United 
States v. Nelson, 491 F.3d 344, 347 (7th Cir. 2007). 
         
        Counsel then questions whether Smith could challenge the reasonableness of his 
prison sentence, and we agree with her that such a challenge would be frivolous. 
Smith’s 30‐year sentence is below his guidelines sentence of life. And counsel has not 
identified a reason to disregard the presumption that a below‐guidelines sentence is 
reasonable. See United States v. Pollock, 757 F.3d 582, 590 (7th Cir. 2014); United States v. 
Banas, 712 F.3d 1006, 1012 (7th Cir. 2013).   
         
        Apart from the term of imprisonment, counsel and Smith also consider 
contesting the amount of restitution awarded to the victims of Smith’s sex‐trafficking 
offenses. In his plea agreement Smith agreed to pay restitution to the victim of the count 
of conviction as well as to the three victims of the charged counts that were dismissed in 
exchange for his guilty plea. Smith would argue that the amount of restitution imposed 
is excessive because he and the victims did not keep records of money received from 
prostitution and thus, Smith asserts, there was “no way” for the district court to 
determine the portion he kept. Appellate counsel represents, and we agree, that Smith’s 
proposed argument is frivolous. The government had requested a total of $318,750 
based on the victims’ charging rates—as documented in their Internet 
advertisements—and their estimates of the number of clients they saw each day and the 
length of time they worked for Smith. The district court credited the victims but 
reduced the government’s request by 25% to $239,063 to account for the possibility that 
the young women had overestimated because of the “circumstances that this conduct 
occurred under” (defense counsel had emphasized their alcohol and drug use and lack 
of record keeping), as well as the passage of time. When a precise calculation of 
No. 14‐2826                                                                            Page 4 
 
restitution is impossible, the sentencing judge may rely on available evidence and make 
a reasonable estimate. United States v. Hassebrock, 663 F.3d 906, 925 (7th Cir. 2011). Smith 
did not propose an alternative method of calculation, so he cannot complain that the 
court’s estimate is overstated.     
        
       Lastly, counsel reports that Smith is “unconcerned” with the conditions of his 
supervised release, and Smith does not dispute this representation in his Rule 51(b) 
response. We thus do not consider any potential nonfrivolous arguments concerning 
Smith’s supervised release. See United States v. Bryant, 754 F.3d 443, 447 (7th Cir. 2014). 
        
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.